Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
DETAILED ACTION   
Response to Argument
2.	 Applicant’s arguments filed on 4/05/2021 regarding rejections under 35 U.S.C. 101 and 112 have been fully considered and persuasive. Thus, the above rejections have been withdrawn.  
Allowable Subject Matter 
3.	Claims 1-4, 7, 9-12, and 16 are allowed. The following is an examiner's statement of reasons for allowance:
	a.  	Applicant argues regarding the 101 rejection has been fully considered and persuasive. The claims are analyzed based on the 2019 Revised Patent Subject Matter Eligibility Guidance to determine whether the claims are directed to a judicial exception. The claim amendments recite additional elements that integrate the claim into a practical application. Thus the claims are eligible.
	b.	Please refer to the previous Office action for the examiner's statement of reasons for allowance regarding the prior art.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNDA DINH/Examiner, Art Unit 2865

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863